iAi\i 2 § 200

STATE OF VERMONT
VEHMGNT

SUPER\OR CGLSRT

sUPERIoR coURT _ ENviRoNi\f"Ei2007 VT 47, ‘jl 9, 181 Vt. 641. Accordingly, the

 

Court must vacate that portion of page 2 of the District Commission decision,

addressing whether l\/ls. Peterson’s property is ”adjoiningf’ property to the Verpol

 

(available at http://www.nrb.state.vt.us/lup/publications/rules/2003rules.pdf). That
distinction was abolished effective january 31, 2005, as is evident in §6085(c)(1)(E).
2003, No. 115 (Adj. Sess.), § 55. `

4 The Commission’s characterization of Ms. Peterson under the heading of ”adjoining
~ property owner'.’ may merely have been an unnecessary carryover from boilerplate
language used under the prior version of the statute, see n. 3, s_up_ra.

6

Facility, as an impermissible advisory opinion.

Under the current version of`the statute, the only need to distinguish ’adjoining
property owners’ from other persons having standing under the current ’particularized
interest’ test appears in 101 V.S.A. §6084. Section 6084(b)(1) requires the district
commission to notify, for major applications, ”adjoining landowners as deemed
appropriate by the district commission" pursuant to the Act 250 Rules, and also to
notify ”any other person the district commission deems appropriate.” To facilitate the
district commission’s notification process, §6084(a) requires the applicant to provide a
list of adjoining landowners to the district commission Under that section ”ju]pon
request and for good cause, the district commission may authorize the applicant to
provide a partial list of adjoining landowners" in‘accordance with the Act 250 Rules. ln
the present case, Omya's provision to the District Commission of a list of adjoining
landowners, and the Commission’s notification of whichever adjoining landowners and
other persons it ”deem[ed] appropriate" presumably already occurred long before the
Commission made the party status determination, held the hearing, and issued the
decision on appeal,' that notification is not at issue in the present appeal.

_ While the Court understands Omya's desire to know which adjoining
landowners to list in future cases, and understands l\/ls. Peterson’s desire to be notified
of future Act 250 proceedings involving Omya, the NRB is correct that § 6084(a) and Act
250 Rule 10(F) make ample provision for the District Commission to notify persons who l
are not adjoiners, and make ample provision for the Commission to authorize an
applicant to provide a partial or limited list of adjoiners if appropriate To determine
how those provisions should be implemented in any future case is for the District
Commission in the first instance,- and is beyond the scope of the appeal in the present

CElS€.

Accordingly, based on the foregoing, it is hereby>ORDERED and AD]UDGED
that Appellant Omya, lnc.'s l\/lotion for Summary judgment is GRANTED in Part and
DENIED in Part, in that once the Commission determined that l\/ls. Peterson was
eligible for party status under §6085(c)(1)(E), it should not have proceeded to provide
an advisory opinion on whether l\/ls. Peterson also is an ”adjoining property owner” to
the Verpol Facility, as it is unnecessary to a determination of party status. The
Commis_sion’s advisory opinion as to l\/ls. Peterson’s adjoining property owner status is
HEREBY VACATED, concluding this appeal The attached copy of page 2 of the
District Commission decision shows the language that is being changed or deleted to

conform to the decision in this appeal

Done at Berlin, Vermont, this 28th day of lanuary, 2011.

M%%W

l\/lerideth Wright
Environmental ]udge/

Page 2
Findings of Fact
#1R0271-21

1. The applicants, by David Cooper, Esq., Nlike Laurent, Neal Jordan, David
Adilman and Eric Steinhauser.

The Town of Pittsford, not represented g

The Town Planning Commission, by Don Nicl